Citation Nr: 0416311	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include the question of whether it is secondary 
to a service-connected disability.

2.  Entitlement to an increased rating for post-operative 
residuals of a removal of lipoma from the right medial thigh, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1952 to February 
1956 and from January 1957 to January 1961.

This appeal arises from a June 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a right knee condition and continued a 10 
percent rating for removal of lipoma from the right medial 
thigh.

The Board notes that in the June 2001 rating decision, the RO 
also continued a 10 percent rating for a right ankle 
disability.  In an NOD dated August 2001, the veteran 
expressed disagreement with the decision only as it pertained 
to the issues on appeal above.  As a result, the RO issued an 
October 2001 statement of the case on these issues only.  In 
his substantive appeal, the veteran seems to have perfected 
only the issues discussed above.  Thus, the issue of an 
increased rating for an ankle disability was not perfected.  

In a hearing before a Decision Review Officer in November 
2002, the veteran was asked if he wished to file a claim for 
an increased rating for his right ankle disability.  The 
veteran replied in the affirmative and the Decision Review 
Officer stated that the ankle disability issue would go 
forward as a new claim.  In January 2003, the RO issued a 
decision continuing a 20 percent rating for the veteran's 
right ankle disability and the veteran was so notified.  The 
Board brings this decision to the attention of the RO, as it 
appears to be in error as records show the right ankle 
disability had been rated 10 percent disabling previously.  
The veteran has not appealed this decision and it is not 
before the Board at this time.  However, the Board refers 
this matter to the RO for clarification.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100).  This law redefines the obligations of VA with respect 
to the duty to assist.   Of particular note, under the VCAA, 
VA has a duty to provide a medical examination or obtain a 
medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination of his right knee in 
June 2001 in which the examiner determined that the veteran's 
current degenerative joint disease of the right knee was not 
secondary to his in-service surgery to remove lipoma or his 
right ankle injury.  The RO instructed that the veteran's 
claims file be made available for review by the examiner.  
However, it is not clear whether the examiner had the 
opportunity review the file and there appears to be a 
discrepancy between the veteran's service medical records and 
the examiner's findings.  Therefore, the Board finds it would 
be useful for the veteran to undergo another examination to 
determine the etiology of his right knee condition.   

The veteran also underwent a VA examination for residuals of 
the removal of a lipoma from his right medial thigh.  In his 
DRO hearing in November 2002, the DRO told the veteran he 
would have to get a "good muscle exam with pictures."  
However, the claims file does not contain photographs of the 
veteran's scars.  The Board finds it would be useful for this 
claim to be remanded for a thorough examination, to include 
un-retouched color photographs of the veteran's scar. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should schedule the veteran 
for a special orthopedic examination of 
the right lower extremity.  The claims 
file should be provided and the 
examiner should be asked to review it, 
paying particular attention to the 
veteran's service medical records 
including the November 1952 
hospitalization report following the 
veteran's surgery to remove a lipoma in 
which the veteran was diagnosed with 
"synovitis, right knee, chronic, due 
to irritation from a previously excised 
benign tumor adjacent to this joint."  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (i.e., probability of 
50 percent or more) that the veteran's 
current right knee disorder was either 
initially manifested during service or 
was caused or aggravated by the 
veteran's service-connected removal of 
lipoma in 1952 or his service-connected 
right ankle disorder.  In addition, the 
examiner should ascertain the current 
nature and severity of all residuals 
from the removal of a lipoma in 1952.  
The claims file must be made available 
to the examiner for review.  The 
examiner should conduct an examination 
of the veteran's right thigh muscles as 
well as the post-surgical scar from the 
excision.  As per the Decision Review 
Officer's November 2002 instructions, 
the examiner should provide un-
retouched color photographs of the 
veteran's scar.  The examiner should 
also be asked to determine whether the 
veteran's in-service surgery in 1952 
may have caused damage to the 
surrounding muscle in the right thigh.  
If so, the examiner should specify 
which muscles were effected by the 
surgery and the extent thereof together 
with a description of all disability 
attributable to the 1952 lipoma and/or 
the residuals associated with its 
removal.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



